Citation Nr: 1720011	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-49 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, following the most recent adjudication of the Veteran's claim in the September 2016 statement of the case, he submitted additional evidence in November 2016.  As his substantive appeal was received in October 2016, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Asbestosis is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, the Veteran was provided with notice of the information and evidence necessary to substantiate his claim for service connection claim, his and VA's respective responsibilities in obtaining such evidence and information, and the information and evidence necessary to establish a disability rating and an effective date as part of his participation in VA's Fully Developed Claim Program under which he submitted his claim in July 2013 (VA Form 21-526EZ).  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), service personnel records, and private and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.



VA also obtained an etiological opinion in June 2016 with respect to the issue decided herein.  The Board notes that the Veteran's representative challenged the adequacy of the June 2016 opinion in his April 2017 Informal Hearing Presentation.  Specifically, he argued that the VA examiner failed to provide a fully-articulated rationale for his claim that longshoremen in the 20th century were at high risk for asbestos exposure.  He further indicated that asbestos exposure to 1950s-era jet aircraft used by the Air Force was well-documented and cited to asbestos.com.  However, the Board finds the Veteran's representative's argument to be without merit.  

In this regard, the VA examiner reviewed the relevant medical literature governing the nature of asbestos exposure based on occupation and duration of exposure.  Specifically, he discussed the Helsinki criteria in which an occupational history, the only means whereby latency can be evaluated, of 1 year of heavy exposure to asbestos (e.g., manufacture of asbestos products, asbestos spraying, insulation work with asbestos materials, demolition of old buildings) or 5-10 years of moderate exposure (e.g., construction or shipbuilding) would be considered significant.  In the instant case, as a longshoreman, the Veteran worked in shipbuilding, an occupation specifically considered by the Helsinki criteria.  Furthermore, the website cited by the Veteran's representative specifically indicates that asbestos was one of the most commonly used materials in industries such as construction, shipbuilding, and manufacturing, and it was not until the mid-20th century that researchers officially established the connection between asbestos exposure and serious respiratory conditions.  Consequently, his own cited source supports the June 2016 VA examiner's findings.  

Furthermore, the June 2016 VA opinion was predicated on a review of the record, to include the Veteran's STRs, post-service treatment records, and contentions, and considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein have been met.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
   
II.  Analysis

The Veteran contends that he developed asbestosis as a result of his exposure to asbestos during service.  Specifically, he alleges that, while stationed with the 450th Test Squadron at Tyndall Air Force Based from November 1958 to May 1960, he worked on jet engines, to including during testing on the flight line, and came into contact with combustion blankets, electric wire bundles, and brakes containing asbestos during the course of his duties as an aircraft mechanic.  The Veteran further states that he was diagnosed with asbestosis in 1986.  As such, he seeks service connection for asbestosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA's Adjudication Procedures Manual (M21-1) provides that veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  In this regard, a claim based on exposure to asbestos requires a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and a diagnosed disability that has been associated with in-service asbestos exposure.  See M21-1, IV.ii.1.I.3.a.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs, including his April 1960 separation examination, are negative for complaints, treatment, or diagnoses referable to asbestosis.  However, his service personnel records, including his DD 214, reflect that he served as an aircraft mechanic during service.  In this regard, VA's Adjudication Procedures Manual reflects that similar military occupational specialties have a minimal to probable level of exposure to asbestos.  See M21-1, IV.ii.1.I.3.c.  Consequently, the Board finds that the Veteran was exposed to asbestos during service.

Further, while the Veteran has alleged that he was diagnosed with asbestosis in 1986, which is over 25 years after service, the record reflects that such diagnosis was first rendered in 2013.  Specifically, in April 2013, the Veteran underwent an X-ray of the upper extremities as a result of an unrelated fall.  Such revealed left lung apical pleural thickening with calcification.  Following additional evaluation, to include a chest x-ray revealing bilateral pleural plaquing and interstitial changes, he was diagnosed with asbestosis by his private treating physician, Dr. Ortega, in May 2013.  At such time, Dr. Ortega noted that the Veteran was a former shipyard worker as he had worked as a longshoreman for 40 years.  He also observed that the Veteran worked in the Air Force for four years as an aircraft mechanic.  Dr. Ortega indicated that he was extensively exposed to asbestos in such former occupations.  Similarly, in April 2014, Dr. Ortega completed a Disability Benefits Questionnaire in which he again noted the Veteran's prior four years of military service as an aircraft mechanic and a diagnosis of asbestosis as of May 2013.  Therefore, the Board finds that the Veteran has a current diagnosis of asbestosis.

Consequently, the remaining inquiry is whether the Veteran's asbestosis is related to his in-service asbestos exposure.  In this regard, there are conflicting medical opinions of record.

Specifically, in June 2016, a VA examiner reviewed the record, to include the Veteran's STRs, post-service medical records, and contentions, and opined that his diagnosis of asbestosis is less likely than not incurred in or caused by his asbestos exposure during service.  In rendering such opinion, the examiner acknowledged the Veteran's military occupational specialty of aircraft mechanic and the basis of the diagnosis of asbestosis rendered by Dr. Ortega in May 2013.  However, he found that the Helsinki Criteria for Asbestos-Related Disease, which arose from the International Expert Meeting on Asbestos, Asbestosis, and Cancer, which convened in Helsinki, Finland, in January 1997, did not support that the Veteran sustained a significant exposure to asbestos while on active duty in terms of the type of work and exposure period.  In this regard, the examiner observed that, while asbestos exposure has been conceded, a more important point is the duration and intensity of the exposure.  He noted that, in the medical literature (the Helsinki criteria), an occupational history, the only means whereby latency can be evaluated, of 1 year of heavy exposure to asbestos (e.g., manufacture of asbestos products, asbestos spraying, insulation work with asbestos materials, demolition of old buildings) or 5-10 years of moderate exposure (e.g., construction or shipbuilding) would be considered significant.  

The examiner further observed that the above criteria have been applied to the development of lung cancer from asbestos exposure.  There was no mention made in the criteria about the development of asbestosis or pleural plaques in relation to the duration of exposure.  However, he indicated that such did provide a benchmark as to what constitutes a significant exposure interval.  By extension, if the Veteran had the noted exposure duration then it would stand to reason that not only the cancer would be likely to occur but so would the pleural plaques and the asbestosis. However, in his case, the examiner found that neither the type of work nor its duration for four years in the military service would have qualified as putting him at risk for an asbestos exposure-related disease.  Rather, he determined that the Veteran's post-service work in the shipyard as a longshoreman for forty years would have constituted a high risk exposure profession for asbestos with a very long exposure period.  Therefore, the examiner concluded that it is more likely that the Veteran's current asbestosis resulted from such post-service line of work as compared to the short duration of exposure during his military service.

Thereafter, in November 2016, Dr. Ortega submitted a Physician's Nexus Statement in which he indicated that, as the Veteran's treating physician, he was familiar with his medical history and had reviewed the STRs and post-service treatment records.  Dr. Ortega opined that the Veteran's asbestosis is at least as likely as not caused by or a result of his military service.  In support of such opinion, he noted that the Veteran's occupation as a jet engine mechanic for four years contributed to asbestosis and restrictive lung disease.

Upon a review of the conflicting medical opinions, the Board accords greater probative weight to the June 2016 VA examiner's opinion that the Veteran's asbestosis is less likely than not incurred in or caused by his asbestos exposure during service, and that it is more likely that such resulted from his post-service work in a shipyard as a longshoreman for forty years.  Specifically, such opinion was provided after a thorough review of the record, including the Veteran's contentions, reflects consideration of all the relevant facts and relevant medical literature, and contains a detailed rationale for the findings reached.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, the Board accords less probative weight to Dr. Ortega's November 2016 opinion as it does not consider or address the significance of the Veteran's post-service work in a shipyard as a longshoreman for forty years and, as such, does not consider all relevant facts.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.

To the extent the Veteran contends that his asbestosis is related to his in-service asbestos exposure, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Thus, while the Veteran is competent to report the circumstances of his service, he is not competent to attribute his asbestosis to his in-service exposure to asbestos as such requires medical expertise.  Specifically, the question of the causation of asbestosis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship as it requires knowledge of the respiratory system and the impact exposure to asbestos has on it.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).      Accordingly, the Veteran's statements as to the etiology of his asbestosis are not competent evidence and, consequently, are afforded no probative weight.

Therefore, the Board finds that asbestosis is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for asbestosis is denied.
	


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


